399 F.2d 302
Willie WHITE, Jr., Appellant,v.Dr. George J. BETO, Director, Texas Department of Corrections, Appellee.
No. 25135.
United States Court of Appeals Fifth Circuit.
August 6, 1968.

Willie White, Jr., pro se.
Lonny F. Zwiener, Asst. Atty. Gen., Austin, Tex., for appellee.
Before JOHN R. BROWN, Chief Judge, WISDOM, Circuit Judge, and BREWSTER, District Judge.
PER CURIAM:


1
In June 1964, the petitioner, Willie White, Jr., represented by appointed counsel, pleaded guilty in a Texas court to murder with malice. The court imposed a twenty-year sentence. In this habeas proceeding White does not directly attack the plea of guilty. He contends, first, that he was convicted on insufficient evidence. Texas law requires evidence in corroboration of a guilty plea to murder. Secondly, he contends that his trial counsel was incompetent and ineffective. Examination of the record, including the affidavits of the trial judge, prosecuting attorney, and trial counsel, shows no serious factual dispute between petitioner and the State. The prosecuting attorney deposed that it was on his agreement to recommend to the jury a sentence of twenty years that White pleaded guilty. This Court has considered all of the petitioner's contentions. The district court properly denied the writ. Brown v. Beto, 5 Cir. 1967, 377 F.2d 950; Busby v. Holman, 5 Cir. 1966, 356 F.2d 75; Williams v. Beto, 5 Cir. 1965, 354 F.2d 698.


2
The judgment is affirmed.